Boot, J.
Appellant was prosecuted jointly with one Beed for burglarizing “the dwelling house of Jacob Kurth, situated, and numbered 1206, Summit avenue, in the city of Seattle.” He was convicted, and from the judgment and sentence, he appeals to this court.
It is contended that there was a fatal variance between the *346proof and tbe allegations of tbe information as to tbe premises entered, the evidence showing that Furth and family occupied apartment No. 14 of a building the common entrance to which was No. 1206, Summit avenue. If this constituted a variance, which we do not believe it did, it was an immaterial one which did not prejudice the rights of appellant.
Error is also predicated upon the admission of the testimoney of detective Wappenstein, as to a conversation had with defendant while the latter was under arrest. Appellant had an opportunity to show all of the circumstances surrounding the parties at the time of said conversation. Nothing was shown to render incompetent or immaterial the testimony as to what was said on that occasion. The giving of some of the instructions is assigned as error; but an examination of them fails to reveal anything prejudicial to appellant.
The judgment of the trial court is affirmed.
Mount, O. J., Fullerton, Hadley, Budkin, and Crow, JJ., concur. -